Filed 12/8/14 P. v. Golson CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139004
v.
VINCENT GOLSON,                                                      (San Mateo County
                                                                     Super. Ct. No. SC076981)
         Defendant and Appellant.


         Defendant Vincent Golson appeals a judgment entered upon a jury verdict finding
him guilty of battery, domestic battery, and aggravated trespass. On appeal, he asks us to
review the transcript of in camera proceedings held pursuant to Pitchess v. Superior
Court (1974) 11 Cal. 3d 531 (Pitchess) to determine whether they show the trial court
abused its discretion in determining that no further police personnel records were subject
to discovery. We shall affirm the judgment.
                                                I.    BACKGROUND1
         Defendant was charged with felony stalking of Jane Doe (Pen. Code,2 § 646.9,
subd. (a), count one), misdemeanor battery upon Jane Doe, with whom he had had a
dating relationship (§ 243, subd. (e)(1), count two), misdemeanor aggravated trespass
(§ 602.5, subd. (b), count three), and misdemeanor battery (§ 242, count four). A jury
found him not guilty on the felony stalking count and guilty on the three misdemeanor
1
  The limited nature of the issue on appeal does not require us to recite the underlying
facts.
2
    All undesignated statutory references are to the Penal Code.


                                                             1
counts. The trial court sentenced him to concurrent sentences of one year for counts two
and three, with a concurrent six-month sentence for count four. With credit for time
served, defendant was released from custody.
       Before trial, defendant brought a Pitchess motion asking the trial court to examine
the personnel records of the police officer who arrested and questioned him. He also
sought any further exculpatory evidence pursuant to Brady v. Maryland (1963) 373 U.S.
83 (Brady).3 He contended the officer’s report deliberately distorted what defendant told
the officer. Defendant sought discovery of any prior complaints against the officer
involving, inter alia, dishonesty or deceit in the performance of his duty. In a
supplemental declaration, defendant pointed out that he had received information that in
2011 the officer had been charged with a misdemeanor, although the charges had been
dismissed, and that the officer had been subject to disciplinary proceedings. Defendant
sought discovery of the police report of the officer’s arrest, as well as information on any
other complaints made against the officer. Pursuant to a court order, defendant received a
copy of the police report.
       A hearing was held on defendant’s motion, and the trial court found there was a
sufficient basis to review the officer’s personnel records for evidence of acts of
dishonesty. The court also stated that if it came across any further material subject to
disclosure under Brady, it would disclose that as well. After its in camera review of the
records, the court found no further information was subject to disclosure pursuant to
Pitchess or Brady.
                                      II. DISCUSSION
       Defendant asks us to review the transcript of the in camera proceedings and
independently determine if the trial court followed the proper procedures.
       The statutory scheme for Pitchess motions “is set forth in Evidence Code sections
1043 through 1047 and Penal Code sections 832.5, 832.7 and 832.8. When a defendant

3
 In Brady, the United States Supreme Court held that “suppression by the prosecution of
evidence favorable to an accused upon request violates due process where the evidence is
material either to guilt or to punishment . . . .” (Brady, supra, 373 U.S. at p. 87.)


                                             2
seeks discovery from a peace officer’s personnel records, he or she must ‘file a written
motion with the appropriate court’ (Evid. Code, § 1043, subd. (a)) . . . . [¶] If the trial
court concludes the defendant has fulfilled [the] prerequisites and made a showing of
good cause, the custodian of records should bring to court all documents ‘potentially
relevant’ to the defendant’s motion.” (People v. Mooc (2001) 26 Cal. 4th 1216, 1226
(Mooc). The trial court then examines these documents in camera, and, subject to certain
limitations, discloses to the defendant “ ‘such information [that] is relevant to the subject
matter involved in the pending litigation.’ ” (Ibid., quoting Evid. Code, § 1045, subd.
(a).) In conducting this in camera review, the trial court must make a record that is
adequate for appellate review. (Mooc, supra, 26 Cal.4th at p. 1229; People v. Guevara
(2007) 148 Cal. App. 4th 62, 69.) To accomplish this, the court may either copy the
documents if they are not voluminous and place them in a confidential file, prepare a
sealed list of the documents it has reviewed, or “simply state for the record what
documents it examined” and seal that transcript. (Mooc, supra, 26 Cal.4th at pp. 1229–
1230.) On appeal, we review the record of the documents examined by the trial court and
determine whether the trial court abused its discretion in refusing to disclose the contents
of the personnel records. (People v. Hughes (2002) 27 Cal. 4th 287, 330.) We may make
our determination by reviewing a transcript of the in camera proceedings. (Herrera v.
Superior Court (1985) 172 Cal. App. 3d 1159, 1163.)
       The record of the in camera proceedings does not indicate that the trial court
copied the documents it reviewed, which it described as voluminous. However, in
conducting its review, the trial court described the documents in sufficient detail to
permit meaningful appellate review. (See People v. Montes (2014) 58 Cal. 4th 809, 832–
833.) We have reviewed the transcript and conclude the trial court followed the proper
procedures and that it did not abuse its discretion in refusing to order further disclosure of
the contents of the officer’s personnel file.
                                     III.    DISPOSITION
       The judgment is affirmed.



                                                3
                                _________________________
                                Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.




                            4